SUGG, Justice
(specially concurring):
I concur in the majority opinion that the case must be reversed because of the form of the sudden emergency instruction granted to the appellee, but am of the opinion that the appellee was entitled to a proper sudden emergency instruction.
The record shows that he used reasonable care before the emergency and that the emergency was not of his own making. It is my opinion therefore, that if the same evidence, is adduced upon a retrial of this case, a sudden emergency instruction should be granted in the proper form.